UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended April 30, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1 6-months 1-year 5-year 10-year inception 1 Class A –3.58 0.02 2.74 — 6.25 –3.58 0.12 30.99 — Class B –4.20 –0.01 2.68 — 6.48 –4.20 –0.05 30.30 — Class C –0.23 0.35 2.54 — 10.45 –0.23 1.74 28.54 — Class I 2 1.84 1.51 — 4.59 11.98 1.84 7.79 — 45.86 Performance figures assume all dividends have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net/Gross (%) 1.17 1.86 1.87 0.79 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Sovereign Investors Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 3 4-30-02 $13,030 $13,030 $15,839 Class C 3 4-30-02 12,854 12,854 15,839 Class I 2 12-1-03 14,586 14,586 15,488 Performance of the classes will vary based on the differences in sales charges paid by the shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 12-1-03. 2 For certain types of investors, as described in the Fund’s prospectus. 3 No contingent deferred sales charge is applicable. Semiannual report | Sovereign Investors Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2011 with the same investment held until April 30, 2012. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period end 4-30-12 1 Class A $1,000.00 $1,118.10 $6.27 Class B 1,000.00 1,114.80 9.94 Class C 1,000.00 1,114.50 9.94 Class I 1,000.00 1,119.80 4.16 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2012 by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Sovereign Investors Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2011 with the same investment held until April 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period end 4-30-12 1 Class A $1,000.00 $1,018.90 $5.97 Class B 1,000.00 1,015.50 9.47 Class C 1,000.00 1,015.50 9.47 Class I 1,000.00 1,020.90 3.97 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.19%, 1.89%, 1.89% and 0.79% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Semiannual report | Sovereign Investors Fund 9 Portfolio summary Top 10 Holdings (31.5% of Net Assets on 4-30-12) Apple, Inc. 4.7% QUALCOMM, Inc. 2.8% Johnson & Johnson 3.5% General Electric Company 2.8% Philip Morris International, Inc. 3.3% JPMorgan Chase & Company 2.7% Exxon Mobil Corp. 3.2% Novartis AG, ADR 2.7% Google, Inc., Class A 3.1% TJX Companies, Inc. 2.7% Sector Composition Information Technology 21.2% Consumer Staples 8.2% Financials 15.4% Telecommunication Services 1.4% Industrials 13.7% Materials 1.3% Energy 11.5% Utilities 1.1% Health Care 11.3% Short-Term Investments & Other 4.6% Consumer Discretionary 10.3% 1 As a percentage of net assets on 4-30-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Sovereign Investors Fund | Semiannual report Fund’s investments As of 4-30-12 (unaudited) Shares Value Common Stocks 95.4% (Cost $405,195,561) Consumer Discretionary 10.3% Hotels, Restaurants & Leisure 4.4% Darden Restaurants, Inc. 187,600 9,395,006 Marriott International, Inc., Class A 166,700 6,516,303 McDonald’s Corp. 106,800 10,407,660 Specialty Retail 2.7% TJX Companies, Inc. 382,000 15,933,220 Textiles, Apparel & Luxury Goods 3.2% NIKE, Inc., Class B 103,000 11,522,610 VF Corp. (L) 51,000 7,754,550 Consumer Staples 8.2% Beverages 2.1% PepsiCo, Inc. 193,325 12,759,450 Food Products 0.9% General Mills, Inc. 139,500 5,425,155 Household Products 1.9% The Procter & Gamble Company 177,695 11,308,510 Tobacco 3.3% Philip Morris International, Inc. 217,050 19,428,146 Energy 11.5% Energy Equipment & Services 2.7% Helmerich & Payne, Inc. (L) 130,000 6,680,700 Schlumberger, Ltd. 125,700 9,319,398 Oil, Gas & Consumable Fuels 8.8% Chevron Corp. 80,700 8,599,392 ConocoPhillips 167,700 12,012,351 Exxon Mobil Corp. 222,100 19,176,114 Occidental Petroleum Corp. 140,000 12,770,800 Financials 15.4% Capital Markets 4.2% Invesco, Ltd. 370,000 9,190,800 T. Rowe Price Group, Inc. 149,300 9,423,070 The Goldman Sachs Group, Inc. 53,300 6,137,495 See notes to financial statements Semiannual report | Sovereign Investors Fund 11 Shares Value Commercial Banks 3.3% Cullen/Frost Bankers, Inc. (L) 145,000 $8,549,200 U.S. Bancorp 354,700 11,410,699 Diversified Financial Services 2.7% JPMorgan Chase & Company 380,740 16,364,205 Insurance 5.2% ACE, Ltd. 139,400 10,590,218 Aflac, Inc. 232,000 10,449,280 Prudential Financial, Inc. 160,000 9,686,400 Health Care 11.3% Health Care Equipment & Supplies 2.8% Baxter International, Inc. 97,500 5,402,475 Becton, Dickinson and Company (L) 144,000 11,296,800 Pharmaceuticals 8.5% GlaxoSmithKline PLC, ADR (L) 300,000 13,869,000 Johnson & Johnson 319,800 20,815,782 Novartis AG, ADR 294,958 16,272,833 Industrials 13.7% Aerospace & Defense 1.9% United Technologies Corp. 136,000 11,103,040 Electrical Equipment 2.6% Emerson Electric Company 292,200 15,352,188 Industrial Conglomerates 2.7% General Electric Company 840,350 16,454,053 Machinery 4.5% Caterpillar, Inc. 84,476 8,681,599 Dover Corp. 185,500 11,623,430 Stanley Black & Decker, Inc. 90,000 6,584,400 Road & Rail 2.0% Norfolk Southern Corp. 164,000 11,960,520 Information Technology 21.2% Communications Equipment 2.8% QUALCOMM, Inc. 259,000 16,534,560 Computers & Peripherals 5.7% Apple, Inc. (I) 48,425 28,291,822 EMC Corp. (I) 215,000 6,065,150 Internet Software & Services 3.0% Google, Inc., Class A (I) 30,060 18,193,214 IT Services 1.9% International Business Machines Corp. 54,000 11,182,320 Semiconductors & Semiconductor Equipment 3.0% Linear Technology Corp. 291,000 9,518,610 Microchip Technology, Inc. (L) 233,800 8,262,492 Software 4.8% Microsoft Corp. 455,050 14,570,701 Oracle Corp. 471,700 13,863,263 12 Sovereign Investors Fund | Semiannual report See notes to financial statements Shares Value Materials 1.3% Chemicals 1.3% Praxair, Inc. 65,800 7,613,060 Telecommunication Services 1.4% Diversified Telecommunication Services 1.4% AT&T, Inc. 248,061 8,163,688 Utilities 1.1% Electric Utilities 1.1% NextEra Energy, Inc. 100,000 6,435,000 Yield Shares Value Securities Lending Collateral 3.9% (Cost $23,092,250) John Hancock Collateral Investment Trust (W) 0.3316% (Y) 2,308,547 23,104,629 Par value Value Short-Term Investments 0.6% (Cost $3,520,000) Repurchase Agreement 0.6% Repurchase Agreement with State Street Corp. dated 4-30-12 at 0.010% to be repurchased at $3,520,001 on 5-1-12, collateralized by $3,560,000 Federal National Mortgage Association, 2.700% due 3-28-22 (valued at $3,591,150, including interest) $3,520,000 3,520,000 Total investments (Cost $431,807,811) † 99.9% Other assets and liabilities, net 0.1% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 4-30-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 4-30-12. † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $433,059,478. Net unrealized appreciation aggregated $162,485,883, of which $165,758,088 related to appreciated investment securities and $3,272,205 related to depreciated investment securities. See notes to financial statements Semiannual report | Sovereign Investors Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $408,715,561) including $22,590,429 of securitiesloaned) $572,440,732 Investments in affiliated issuers, at value (Cost $23,092,250) 23,104,629 Total investments, at value (Cost $431,807,811) Cash 15,800,266 Receivable for investmentssold 7,407,647 Receivable for fund sharessold 795,658 Dividends and interestreceivable 545,385 Receivable for securities lendingincome 6,081 Other receivables and prepaidexpenses 187,841 Totalassets Liabilities Payable for fund sharesrepurchased 724,123 Payable upon return of securitiesloaned 23,104,406 Payable toaffiliates Accounting and legal servicesfees 12,542 Transfer agentfees 93,570 Trustees’fees 102,978 Other liabilities and accruedexpenses 78,772 Totalliabilities Netassets Paid-incapital $409,012,850 Accumulated distributions in excess of net investmentincome (87,692) Accumulated net realized gain oninvestments 23,509,140 Net unrealized appreciation (depreciation) oninvestments 163,737,550 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($523,018,776 ÷ 30,791,205shares) $16.99 Class B ($19,841,414 ÷ 1,172,987shares) 1 $16.92 Class C ($18,148,725 ÷ 1,070,206shares) 1 $16.96 Class I ($35,162,933 ÷ 2,068,136shares) $17.00 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $17.88 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 14 Sovereign Investors Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $7,224,160 Securitieslending 90,239 Interest 174 Less foreign taxeswithheld (115,420) Total investmentincome Expenses Investment managementfees 1,720,864 Distribution and servicefees 937,838 Accounting and legal servicesfees 64,179 Transfer agentfees 576,271 Trustees’fees 17,971 State registrationfees 25,926 Printing andpostage 31,528 Professionalfees 32,277 Custodianfees 35,537 Registration and filingfees 15,575 Other 7,807 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 24,750,881 Investments in affiliatedissuers 10,567 Capital gain distributions received from affiliated underlyingfunds 2,246 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 35,775,538 Investments in affiliatedissuers (1,686) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Sovereign Investors Fund 15 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-12 ended (unaudited) 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $3,733,380 $5,476,507 Net realizedgain 24,763,694 36,649,820 Change in net unrealized appreciation(depreciation) 35,773,852 (14,953,006) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (3,388,723) (4,838,696) ClassB (66,411) (57,192) ClassC (59,369) (47,246) ClassI (322,470) (443,685) From net realizedgain ClassA (4,950,938) — ClassB (197,440) — ClassC (177,125) — ClassI (368,148) — Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 560,382,915 568,750,223 End ofperiod Undistributed/(Accumulated distributions in excess of) net investmentincome 16 Sovereign Investors Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.11 0.15 0.16 0.14 0.16 0.21 0.20 Net realized and unrealized gain (loss) oninvestments 1.69 0.52 1.10 0.96 (4.93) 1.29 2.51 Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.15) (0.16) (0.14) (0.17) (0.21) (0.21) From net realizedgain (0.16) — — — (0.47) (1.94) (2.07) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 6 6 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) $523 $487 $503 $491 $493 $758 $810 Ratios (as a percentage of average net assets): Expenses beforereductions 1.19 7 1.17 1.22 1.34 1.20 7 1.14 1.17 Expenses net of fee waivers andcredits 1.19 7 1.17 1.21 1.33 1.20 7 1.14 1.16 Net investmentincome 1.32 7 0.97 1.09 1.13 1.19 7 1.04 1.04 Portfolio turnover (%) 19 52 48 77 64 46 36 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. See notes to financial statements Semiannual report | Sovereign Investors Fund 17 CLASS B SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.05 0.04 0.06 0.06 0.06 0.07 0.07 Net realized and unrealized gain (loss) oninvestments 1.69 0.51 1.10 0.95 (4.91) 1.28 2.50 Total from investmentoperations Lessdistributions From net investmentincome (0.05) (0.04) (0.06) (0.06) (0.08) (0.07) (0.07) From net realizedgain (0.16) — — — (0.47) (1.94) (2.07) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 6 6 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $20 $20 $25 $34 $43 $79 $111 Ratios (as a percentage of average net assets): Expenses beforereductions 1.89 7 1.86 1.93 2.05 1.90 7 1.85 1.87 Expenses net of fee waivers andcredits 1.89 7 1.86 1.93 2.04 1.90 7 1.84 1.86 Net investmentincome 0.63 7 0.28 0.41 0.46 0.47 7 0.33 0.34 Portfolio turnover (%) 19 52 48 77 64 46 36 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 18 Sovereign Investors Fund | Semiannual report See notes to financial statements CLASS C SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.05 0.04 0.05 0.05 0.07 0.07 0.07 Net realized and unrealized gain (loss) oninvestments 1.69 0.52 1.11 0.96 (4.93) 1.29 2.50 Total from investmentoperations Lessdistributions From net investmentincome (0.05) (0.04) (0.06) (0.06) (0.08) (0.07) (0.07) From net realizedgain (0.16) — — — (0.47) (1.94) (2.07) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 6 6 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $18 $17 $17 $13 $9 $15 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 1.89 7 1.87 1.91 2.03 1.90 7 1.85 1.87 Expenses net of fee waivers andcredits 1.89 7 1.87 1.91 2.02 1.90 7 1.84 1.86 Net investmentincome 0.63 7 0.27 0.38 0.39 0.48 7 0.34 0.34 Portfolio turnover (%) 19 52 48 77 64 46 36 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. See notes to financial statements Semiannual report | Sovereign Investors Fund 19 CLASS I SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.14 0.22 0.19 0.21 0.11 0.30 0.28 Net realized and unrealized gain (loss) oninvestments 1.68 0.52 1.13 0.96 (4.81) 1.29 2.52 Total from investmentoperations Lessdistributions From net investmentincome (0.14) (0.22) (0.22) (0.21) (0.22) (0.29) (0.31) From net realizedgain (0.16) — — — (0.47) (1.94) (2.07) Totaldistributions Net asset value, end ofperiod Total return (%) 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $35 $36 $24 $4 $10 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.79 6 0.76 0.81 0.82 0.73 6 0.71 0.71 Expenses net of fee waivers andcredits 0.79 6 0.76 0.81 0.82 0.73 6 0.71 0.71 Net investmentincome 1.73 6 1.37 1.36 1.77 1.02 6 1.54 1.44 Portfolio turnover (%) 19 52 48 77 64 46 36 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 20 Sovereign Investors Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Sovereign Investors Fund (the Fund) is a series of John Hancock Investment Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital and income without assuming undue market risks. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. As of April 30, 2012, all investments of the Fund are categorized as Level 1 under the hierarchy described above, except repurchase agreements, which are Level 2. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. During the six months ended April 30, 2012, there were no significant transfers into or out of Level 1, Level 2 or Level 3. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Investments by the Fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Certain securities traded only in Semiannual report | Sovereign Investors Fund 21 the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income is recorded when the Fund becomes aware of the dividends. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The Fund may lend its securities to earn additional income. It receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The Fund will invest its collateral in JHCIT, an affiliate of the Fund, and as a result, the Fund will receive the benefit of any gains and bear any losses generated by JHCIT. Although risk of the loss of the securities lent is mitigated by holding the collateral, the Fund could experience a delay in recovering its securities and a possible loss of income or value if the borrower fails to return the securities or if collateral investments decline in value. The Fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any Fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. which enables them to participate in a $100 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. For the six months ended April 30, 2012, the Fund had no borrowings under the line of credit. Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. 22 Sovereign Investors Fund | Semiannual report Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. As of October 31, 2011, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares and pays dividends quarterly and capital gain distributions, if any, at least annually. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals and treating a portion of the proceeds from redemptions as distributions for tax purposes. New accounting pronouncement. In May 2011, Accounting Standards Update 2011-04 (ASU 2011-04), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs , was issued and is effective during interim and annual periods beginning after December 15, 2011. ASU 2011-04 may result in additional disclosure for transfers between levels as well as expanded disclosure for securities categorized as Level 3 under the fair value hierarchy. Note 3 — Guarantees and indemnifications Under the Fund’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Semiannual report | Sovereign Investors Fund 23 Management fee. The Fund has an investment management agreement with the Adviser under which the Fund pays a daily management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.60% of the first $750,000,000 of the Fund’s average daily net assets; (b) 0.55% of the next $750,000,000 of the Fund’s average daily net assets; (c) 0.50% of the next $1,000,000,000; and (d) 0.45% of the Fund’s average daily net assets in excess of $2,500,000,000. The Adviser has a subadvisory agreement with Sovereign Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Adviser. The Fund is not responsible for payment of the subadvisory fees. The investment management fees incurred for the six months ended April 30, 2012 were equivalent to a net effective rate of 0.60% of the Fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended April 30, 2012 amounted to an annual rate of 0.02% of the Fund’s average daily net assets. Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A, Class B and Class C shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. The Fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Fund’s shares. CLASS 12b–1 FEE Class A 0.30% Class B 1.00% Class C 1.00% Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $142,019 for the six months ended April 30, 2012. Of this amount, $22,546 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $97,009 was paid as sales commissions to broker-dealers and $22,464 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Adviser. Class B and Class C shares are subject to contingent deferred sales charges (CDSCs). Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC on the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended April 30, 2012, CDSCs received by the Distributor amounted to $2,915 and $454 for Class B and Class C shares, respectively. 24 Sovereign Investors Fund | Semiannual report Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended April 30, 2012 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $750,585 $518,391 Class B 98,962 20,472 Class C 88,291 18,246 Class I — 19,162 Total Trustee expenses. The Fund compensates each Trustee who is not an employee of the Adviser or its affiliates. These Trustees may, for tax purposes, elect to defer receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan (the Plan). Deferred amounts are invested in various John Hancock funds and remain in the funds until distributed in accordance with the Plan. The investment of deferred amounts and the offsetting liability are included within Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of assets and liabilities. Note 5 — Fund share transactions Transactions in Fund shares for the six months ended April 30, 2012 and for the year ended October 31, 2011 were as follows: Six months ended 4-30-12 Year ended 10-31-11 Shares Amount Shares Amount Class A shares Sold 1,239,589 $20,138,994 3,645,826 $55,521,480 Distributions reinvested 515,438 7,942,298 289,676 4,480,264 Repurchased (2,478,859) (39,925,304) (6,100,837) (96,225,349) Net decrease Class B shares Sold 67,922 $1,102,966 171,713 $2,722,028 Distributions reinvested 16,174 245,886 3,462 53,166 Repurchased (199,399) (3,219,597) (584,262) (9,208,760) Net decrease Semiannual report | Sovereign Investors Fund 25 Six months ended 4-30-12 Year ended 10-31-11 Shares Amount Shares Amount Class C shares Sold 46,727 $759,235 274,266 $4,379,176 Distributions reinvested 13,634 207,697 2,605 39,974 Repurchased (119,115) (1,924,843) (259,960) (4,015,051) Net increase (decrease) Class I shares Sold 221,404 $3,616,299 1,390,765 $22,337,820 Distributions reinvested 43,144 667,042 27,248 420,328 Repurchased (523,230) (8,562,042) (679,532) (10,658,886) Net increase (decrease) Net decrease Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, aggregated $107,167,778 and $134,183,582, respectively, for the six months ended April 30, 2012. 26 Sovereign Investors Fund | Semiannual report More information Trustees Investment adviser Steven R. Pruchansky, Chairman John Hancock Advisers, LLC William H. Cunningham Deborah C. Jackson Subadviser Stanley Martin * Sovereign Asset Management Hugh McHaffie † a division of Manulife Asset Management Dr. John A. Moore, * Vice Chairman (US) LLC Patti McGill Peterson * Gregory A. Russo Principal distributor John G. Vrysen † John Hancock Funds, LLC Officers Custodian Keith F. Hartstein State Street Bank and Trust Company President and Chief Executive Officer Transfer agent Andrew G. Arnott John Hancock Signature Services, Inc. Senior Vice President and Chief Operating Officer Legal counsel Thomas M. Kinzler K&L Gates LLP Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the AuditCommittee †Non-Independent Trustee The Fund’s proxy voting policies and procedures, as well as the Fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Fund’s Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-202-551-8090 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 Semiannual report | Sovereign Investors Fund 27 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Sovereign Investors Fund. 29SA 4/12 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 6/12 A look at performance Total returns for the period ended April 30, 2012 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge with maximum sales charge yield (%) as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 4-30-12 Class A –3.17 3.62 6.05 4.15 –3.17 19.44 80.01 1.30 Class B –3.77 3.60 6.00 4.18 –3.77 19.35 79.16 0.67 Class C 0.23 3.96 5.86 8.25 0.23 21.42 76.76 0.67 Class I 1 2.36 5.12 7.08 9.78 2.36 28.34 98.23 1.75 Class R1 1.64 4.34 6.28 9.43 1.64 23.67 83.88 1.09 Class R3 1.75 4.44 6.39 9.57 1.75 24.29 85.71 1.22 Class R4 2.08 4.76 6.70 9.72 2.08 26.15 91.33 1.51 Class R5 2.44 5.07 7.02 9.88 2.44 28.06 97.16 1.80 Class R6 2.46 5.19 7.20 9.86 2.46 28.76 100.42 1.83 Performance figures assume all dividends have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I, Class R1, Class R3, Class R4, Class R5 and Class R6 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R3 Class R4 Class R5 Class R6* Net/Gross (%) 1.16 1.86 1.86 0.78 1.45 1.36 1.06 0.76 0.72 * Expenses have been estimated for the Class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Balanced Fund | Semiannual report Without With maximum Start date sales charge sales charge Index 1 Index 2 Class B 3 4-30-02 $17,916 $17,916 $15,839 $17,429 Class C 3 4-30-02 17,676 17,676 15,839 17,429 Class I 1 4-30-02 19,823 19,823 15,839 17,429 Class R1 1 4-30-02 18,388 18,388 15,839 17,429 Class R3 1 4-30-02 18,571 18,571 15,839 17,429 Class R4 1 4-30-02 19,133 19,133 15,839 17,429 Class R5 1 4-30-02 19,716 19,716 15,839 17,429 Class R6 1 4-30-02 20,042 20,042 15,839 17,429 Performance of the classes will vary based on the differences in sales charges paid by the shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Class R2 shares were first offered on 3-1-12. Because the class has limited operating history, performance is not shown. S&P 500 Index — Index 1 — is an unmanaged index that includes 500 widely traded common stocks. Barclays Capital U.S. Aggregate Bond Index — Index 2 — is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 For certain types of investors, as described in the Fund’s prospectuses. 2 10-5-92 is the inception date for the oldest class of shares, Class A shares. The inception date for Class R1, Class R3, Class R4 and Class R5 shares is 9-8-08 and the inception date for Class R6 shares is 9-1-11. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R1, Class R3, Class R4 and Class R5 shares, respectively, and the estimated gross fees and expenses of Class R6 shares. 3 No contingent deferred sales charge is applicable. Semiannual report | Balanced Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2011 with the same investment held until April 30, 2012. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period ended 4-30-12 1 Class A $1,000.00 $1,096.00 $6.20 Class B 1,000.00 1,091.80 9.83 Class C 1,000.00 1,092.50 9.83 Class I 1,000.00 1,097.80 4.12 Class R1 1,000.00 1,094.30 7.65 Class R3 1,000.00 1,095.70 7.09 Class R4 1,000.00 1,097.20 5.53 Class R5 1,000.00 1,098.80 4.02 Class R6 1,000.00 1,098.60 3.76 For the class noted below, the example assumes an account value of $1,000.00 on March 1, 2012, with the same investment held until April 30, 2012. Account value Ending value Expenses paid during on 3-1-12 on4-30-12 period ended 4-30-12 2 Class R2 $1,000.00 $1,010.60 $1.60 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2012 by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Balanced Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2011 with the same investment held until April 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-11 on4-30-12 period ended 4-30-12 3 Class A $1,000.00 $1,018.90 $5.97 Class B 1,000.00 1,015.50 9.47 Class C 1,000.00 1,015.50 9.47 Class I 1,000.00 1,020.90 3.97 Class R1 1,000.00 1,017.60 7.37 Class R2 1,000.00 1,020.10 4.77 Class R3 1,000.00 1,018.10 6.82 Class R4 1,000.00 1,019.60 5.32 Class R5 1,000.00 1,021.00 3.87 Class R6 1,000.00 1,021.30 3.62 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.19%, 1.89%, 1.89%, 0.79%, 1.47%, 1.36%, 1.06%, 0.77% and 0.72% for Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5 and Class R6 shares, respectively, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 2 Expenses are equal to the Fund’s annualized expense ratio of 0.97% for Class R2 shares, multiplied by the average account value over the period, multiplied by 61/365 (to reflect the period). 3 Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Semiannual report | Balanced Fund 9 Portfolio summary Top 10 Holdings (21.6% of Net Assets on 4-30-12) Microsoft Corp. 3.0% Danaher Corp. 1.9% Apple, Inc. 2.9% PepsiCo, Inc. 1.9% QUALCOMM, Inc. 2.8% Amazon.com, Inc. 1.8% Google, Inc., Class A 2.1% CVS Caremark Corp. 1.7% MetLife, Inc. 1.9% Express Scripts Holding Company 1.6% Sector Composition Information Technology 16.4% Materials 4.5% Financials 15.5% U.S. Government 3.9% U.S. Government Agency 10.5% Asset-Backed Securities 3.4% Industrials 8.8% Utilities 2.0% Consumer Discretionary 7.5% Telecommunication Services 1.2% Energy 7.2% Foreign Government Obligations 0.2% Health Care 7.1% Municipal Bonds 0.1% Consumer Staples 5.3% Short-Term Investments & Other 1.6% Collateralized Mortgage Obligations 4.8% 1 As a percentage of net assets on 4-30-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Balanced Fund | Semiannual report Fund’s investments As of 4-30-12 (unaudited) Shares Value Common Stocks 62.8% (Cost $488,421,813) Consumer Discretionary 6.5% Automobiles 0.4% Ford Motor Company 300,043 3,384,479 Hotels, Restaurants & Leisure 0.8% Carnival Corp. 241,074 7,832,494 Household Durables 0.3% PulteGroup, Inc. (I)(L) 319,886 3,147,678 Internet & Catalog Retail 1.8% Amazon.com, Inc. (I) 77,732 18,026,051 Media 1.3% News Corp., Class B 388,610 7,710,022 Sirius XM Radio, Inc. (I) 2,316,695 5,235,731 Multiline Retail 0.3% Target Corp. 54,794 3,174,764 Specialty Retail 1.6% Lowe’s Companies, Inc. 227,088 7,146,459 Staples, Inc. 566,632 8,726,133 Consumer Staples 4.9% Beverages 1.9% PepsiCo, Inc. 277,827 18,336,582 Food & Staples Retailing 1.7% CVS Caremark Corp. 375,640 16,761,057 Food Products 0.5% Archer-Daniels-Midland Company 160,773 4,956,632 Household Products 0.8% The Procter & Gamble Company 126,759 8,066,943 Energy 6.1% Energy Equipment & Services 3.0% Ensco International PLC, ADR 36,656 2,003,250 Noble Corp. (I) 251,456 9,570,415 Schlumberger, Ltd. 164,356 12,185,354 Weatherford International, Ltd. (I) 400,885 5,720,629 See notes to financial statements Semiannual report | Balanced Fund 11 Shares Value Oil, Gas & Consumable Fuels 3.1% Brazil Ethanol, Inc. (I)(S) 111,100 $1,111 Denbury Resources, Inc. (I) 646,727 12,313,682 OGX Petroleo e Gas Participacoes SA (I) 297,106 2,062,121 Southwestern Energy Company (I) 99,468 3,141,199 Suncor Energy, Inc. 399,156 13,188,114 Financials 9.8% Capital Markets 2.9% BlackRock, Inc. 23,293 4,462,473 Franklin Resources, Inc. 70,850 8,892,384 Lazard, Ltd., Class A 165,856 4,562,699 The Charles Schwab Corp. 364,248 5,208,746 The Goldman Sachs Group, Inc. 46,739 5,381,996 Diversified Financial Services 2.7% Bank of America Corp. 341,414 2,768,868 Citigroup, Inc. 259,532 8,574,937 JPMorgan Chase & Company 351,646 15,113,745 Insurance 4.2% Berkshire Hathaway, Inc., Class B (I) 135,511 10,901,860 MetLife, Inc. 519,335 18,711,640 Prudential Financial, Inc. 46,540 2,817,532 The Progressive Corp. 418,692 8,918,140 Health Care 7.1% Biotechnology 1.1% Amgen, Inc. 151,696 10,787,103 Health Care Equipment & Supplies 0.7% Medtronic, Inc. 189,179 7,226,638 Health Care Providers & Services 2.3% Express Scripts Holding Company (I) 279,640 15,601,116 McKesson Corp. 71,433 6,529,691 Pharmaceuticals 3.0% Abbott Laboratories 211,039 13,097,080 Eli Lilly & Company 107,818 4,462,587 Pfizer, Inc. 517,840 11,874,071 Industrials 7.5% Aerospace & Defense 2.1% Honeywell International, Inc. 118,915 7,213,384 United Technologies Corp. 167,049 13,637,880 Air Freight & Logistics 0.6% Expeditors International of Washington, Inc. 142,106 5,684,240 Airlines 0.2% Delta Air Lines, Inc. (I) 213,527 2,340,256 Commercial Services & Supplies 1.6% Iron Mountain, Inc. 212,252 6,446,093 Republic Services, Inc. 325,437 8,907,211 12 Balanced Fund | Semiannual report See notes to financial statements Shares Value Industrial Conglomerates 1.9% Danaher Corp. 345,099 $18,711,268 Machinery 0.2% Deere & Company 17,779 1,464,278 Professional Services 0.9% Nielsen Holdings NV (I) 305,785 8,935,038 Information Technology 16.4% Communications Equipment 2.8% QUALCOMM, Inc. 423,325 27,025,068 Computers & Peripherals 4.6% Apple, Inc. (I) 49,339 28,825,817 EMC Corp. (I) 459,670 12,967,291 Hewlett-Packard Company 150,443 3,724,969 Internet Software & Services 3.2% eBay, Inc. (I) 134,640 5,526,972 Google, Inc., Class A (I) 34,217 20,709,155 LinkedIn Corp., Class A (I) 43,607 4,729,179 Semiconductors & Semiconductor Equipment 0.2% NXP Semiconductor NV (I) 91,131 2,355,736 Software 5.6% Adobe Systems, Inc. (I) 216,535 7,266,915 Intuit, Inc. 194,454 11,272,498 Microsoft Corp. 925,455 29,633,069 Oracle Corp. 248,487 7,303,033 Materials 3.1% Chemicals 1.8% Ecolab, Inc. 152,541 9,715,336 LyondellBasell Industries NV, Class A 71,707 2,995,918 Monsanto Company 58,588 4,463,234 Containers & Packaging 0.5% Boise, Inc. 70,816 541,034 Owens-Illinois, Inc. (I) 200,145 4,653,371 Metals & Mining 0.8% Avalon Rare Metals, Inc. (I) 451,700 1,138,567 Barrick Gold Corp. 106,843 4,319,662 Freeport-McMoRan Copper & Gold, Inc. 60,573 2,319,946 Utilities 1.4% Electric Utilities 1.4% PPL Corp. 488,849 13,370,020 Shares Value Preferred Securities 0.1% (Cost $1,154,100) Energy 0.1% Oil, Gas & Consumable Fuels 0.1% Apache Corp., Series D, 6.000% (L) 23,082 1,226,116 See notes to financial statements Semiannual report | Balanced Fund 13 Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 14.4% (Cost $139,880,478) U.S. Government 3.9% U.S. Treasury Bonds 3.125 11-15-41 $17,760,000 17,787,741 U.S. Treasury Notes Note 0.875 12-31-16 4,000,000 4,023,124 Note 0.875 01-31-17 2,000,000 2,010,312 Note 1.375 09-30-18 1,700,000 1,720,720 Note 2.000 02-15-22 7,855,000 7,909,003 U.S. Treasury Strips, PO 3.054 11-15-30 9,390,000 5,333,961 U.S. Government Agency 10.5% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru 5.000 04-01-41 4,553,519 4,935,232 30 Yr Pass Thru 6.500 06-01-37 139,137 156,268 30 Yr Pass Thru 6.500 11-01-37 837,658 939,224 30 Yr Pass Thru 6.500 02-01-38 223,769 250,901 30 Yr Pass Thru 6.500 09-01-39 5,574,231 6,250,107 Federal National Mortgage Association 15 Yr Pass Thru 3.000 TBA 4,000,000 4,174,345 15 Yr Pass Thru 6.500 08-01-16 9,379 10,137 30 Yr Pass Thru 4.000 12-01-41 8,479,550 9,046,539 30 Yr Pass Thru 4.000 01-01-42 18,356,779 19,452,273 30 Yr Pass Thru 4.500 06-01-41 1,202,496 1,301,842 30 Yr Pass Thru 4.500 07-01-41 9,450,119 10,230,861 30 Yr Pass Thru 5.000 03-01-41 4,815,251 5,252,762 30 Yr Pass Thru 5.000 04-01-41 25,505,489 27,924,772 30 Yr Pass Thru 5.500 12-01-37 1,855,326 2,026,582 30 Yr Pass Thru 5.500 11-01-39 3,151,253 3,450,007 30 Yr Pass Thru 6.000 05-01-37 669,158 740,857 30 Yr Pass Thru 6.000 07-01-38 3,783,986 4,205,989 30 Yr Pass Thru 6.500 01-01-39 1,801,081 2,030,156 30 Yr Pass Thru 6.500 03-01-39 379,146 427,961 30 Yr Pass Thru 7.000 06-01-31 4,272 4,876 30 Yr Pass Thru 7.000 06-01-32 2,497 2,839 30 Yr Pass Thru 7.500 04-01-31 6,333 7,399 30 Yr Pass Thru 8.000 01-01-31 5,431 6,431 Government National Mortgage Association 30 Yr Pass Thru 6.500 04-15-29 62,139 71,484 30 Yr Pass Thru 9.000 04-15-21 1,293 1,486 Foreign Government Obligations 0.2% (Cost $1,882,531) South Korea 0.2% Korea Development Bank 4.000 09-09-16 $1,890,000 1,978,592 Corporate Bonds 12.1% (Cost $110,168,029) Consumer Discretionary 1.0% Auto Components 0.1% Allison Transmission, Inc. (S) 7.125 05-15-19 $1,000,000 1,047,500 Automobiles 0.2% Hyundai Capital Services, Inc. (S) 4.375 07-27-16 1,560,000 1,645,508 14 Balanced Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Media 0.7% CBS Corp. 7.875 07-30-30 $1,770,000 $2,331,630 Time Warner Cable, Inc. 6.750 07-01-18 4,000,000 4,881,644 Consumer Staples 0.4% Food Products 0.2% Ralcorp Holdings Corp. 4.950 08-15-20 2,000,000 2,062,504 Household Products 0.0% Yankee Candle Company, Inc. 8.500 02-15-15 31,000 31,775 Tobacco 0.2% Lorillard Tobacco Company 6.875 05-01-20 1,615,000 1,915,082 Energy 1.0% Oil, Gas & Consumable Fuels 1.0% Kerr-McGee Corp. 6.950 07-01-24 2,000,000 2,488,422 Kinder Morgan Energy Partners LP 5.950 02-15-18 5,000,000 5,819,075 NuStar Logistics LP 4.800 09-01-20 1,045,000 1,069,210 Financials 5.2% Capital Markets 1.3% Macquarie Bank, Ltd. (S) 6.625 04-07-21 1,360,000 1,392,262 Macquarie Group, Ltd. (S) 6.000 01-14-20 3,000,000 2,992,380 Morgan Stanley 6.000 04-28-15 5,000,000 5,231,795 The Goldman Sachs Group, Inc. 5.375 03-15-20 2,000,000 2,074,092 The Goldman Sachs Group, Inc. 6.750 10-01-37 1,500,000 1,482,467 Commercial Banks 1.2% Abbey National Treasury Services PLC 4.000 04-27-16 1,945,000 1,922,712 Barclays Bank PLC 5.140 10-14-20 1,365,000 1,305,191 BBVA Bancomer SA (S) 6.500 03-10-21 2,470,000 2,494,700 First Horizon National Corp. 5.375 12-15-15 595,000 634,067 Lloyds TSB Bank PLC 6.375 01-21-21 2,205,000 2,382,439 Wachovia Corp. 5.750 02-01-18 3,000,000 3,498,315 Consumer Finance 0.2% Discover Bank 7.000 04-15-20 2,000,000 2,324,772 Diversified Financial Services 0.9% Citigroup, Inc. 6.125 05-15-18 2,000,000 2,219,462 GE Capital Trust I (6.375% to 11-15-17, then 3 month LIBOR + 2.290%) 6.375 11-15-67 1,000,000 1,022,500 Merrill Lynch & Company, Inc. 7.750 05-14-38 1,000,000 1,106,371 Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 2,224,000 2,824,480 The Bear Stearns Companies LLC 7.250 02-01-18 1,000,000 1,216,190 Insurance 0.5% Aflac, Inc. 8.500 05-15-19 1,500,000 1,981,242 CNA Financial Corp. 6.500 08-15-16 1,675,000 1,890,504 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 935,000 869,550 Real Estate Investment Trusts 1.1% Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 1,230,000 1,276,792 Health Care REIT, Inc. 6.125 04-15-20 2,000,000 2,237,390 See notes to financial statements Semiannual report | Balanced Fund 15 Maturity Rate (%) date Par value Value Real Estate Investment Trusts (continued) Prologis LP 6.625 05-15-18 $755,000 $864,294 Ventas Realty LP 4.750 06-01-21 1,920,000 1,978,293 Vornado Realty LP 4.250 04-01-15 1,805,000 1,890,151 Weyerhaeuser Company 7.375 03-15-32 2,000,000 2,182,370 Industrials 1.3% Aerospace & Defense 0.2% Textron, Inc. 6.200 03-15-15 2,000,000 2,195,954 Aerospace & Defense 0.2% Textron Financial Corp. (6.000% to 2-15-17, then 3 month LIBOR + 1.735%) (S) 6.000 02-15-67 2,680,000 2,010,000 Airlines 0.3% Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 1,465,868 1,586,802 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 1,107,787 1,170,100 Building Products 0.2% Voto-Votorantim, Ltd. (S) 6.750 04-05-21 2,000,000 2,240,000 Commercial Services & Supplies 0.2% International Lease Finance Corp. (S) 7.125 09-01-18 1,455,000 1,600,500 Industrial Conglomerates 0.2% Odebrecht Finance, Ltd. (S) 6.000 04-05-23 1,755,000 1,851,525 Materials 1.4% Chemicals 0.3% Braskem Finance, Ltd. (S) 7.000 05-07-20 2,345,000 2,608,813 Metals & Mining 0.6% Alcoa, Inc. 5.400 04-15-21 1,300,000 1,365,537 ArcelorMittal 9.850 06-01-19 2,000,000 2,416,392 Commercial Metals Company 7.350 08-15-18 2,500,000 2,606,250 Paper & Forest Products 0.5% International Paper Company 7.950 06-15-18 4,000,000 5,008,300 Telecommunication Services 1.2% Diversified Telecommunication Services 0.9% Crown Castle Towers LLC (S) 6.113 01-15-20 2,125,000 2,425,628 GTP Acquisition Partners I LLC (S) 4.347 06-15-16 2,505,000 2,587,560 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 1,475,000 1,426,455 Telecom Italia Capital SA 7.200 07-18-36 1,875,000 1,717,969 Telecom Italia Capital SA 7.721 06-04-38 1,175,000 1,103,031 Wireless Telecommunication Services 0.3% America Movil SAB de CV 5.000 03-30-20 2,170,000 2,450,164 Utilities 0.6% Electric Utilities 0.2% Beaver Valley II Funding 9.000 06-01-17 511,000 530,638 Oncor Electric Delivery Company LLC 5.750 09-30-20 1,000,000 1,110,827 16 Balanced Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Independent Power Producers & Energy Traders 0.2% Allegheny Energy Supply Company LLC (S) 5.750 10-15-19 $2,000,000 $2,202,818 Multi-Utilities 0.2% Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 2,000,000 2,007,500 Capital Preferred Securities 0.5% (Cost $4,416,975) Financials 0.5% Commercial Banks 0.3% Fifth Third Capital Trust IV (6.500% to 4-15-17 then 3 month LIBOR + 1.368%) 6.500 04-15-37 $2,440,000 2,415,600 Insurance 0.2% Aon Corp. 8.205 01-01-27 1,800,000 2,101,484 Municipal Bonds 0.1% (Cost $546,800) Illinois 0.1% State of Illinois 5.100 06-01-33 $610,000 578,286 Collateralized Mortgage Obligations 4.8% (Cost $48,830,225) Commercial & Residential 3.5% Banc of America Commercial Mortgage, Inc. Series 2006-2, Class AM (P) 5.956 05-10-45 $2,990,000 3,233,595 Series 2006-4, Class AM 5.675 07-10-46 3,015,000 3,195,647 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 6.006 12-10-49 3,000,000 3,475,458 GMAC Mortgage Loan Trust Series 2004-AR2, Class 3A (P) 3.178 08-19-34 3,995,563 3,768,499 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 6.081 07-10-38 2,450,000 2,533,660 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 6.065 04-15-45 2,000,000 2,159,404 Series 2007-CB18, Class A4 5.440 06-12-47 2,000,000 2,241,038 LB–UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 2,000,000 2,114,126 Series 2007-C1, Class AM 5.455 02-15-40 4,025,000 4,161,375 Series 2007-C2, Class A3 5.430 02-15-40 2,195,000 2,424,360 Morgan Stanley Capital I Series 2008-HQ8, Class AM (P) 5.649 03-12-44 4,475,000 4,789,655 U.S. Government Agency 1.3% Federal Home Loan Mortgage Corp. Series 3794, Class PI IO 4.500 02-15-38 5,010,318 604,189 Series K017, Class X1 IO 1.609 12-25-21 7,784,786 801,755 Federal National Mortgage Association Series 20011-146, Class MA 3.500 08-25-41 4,808,872 5,043,072 Series 2009-50, Class GI IO 5.000 05-25-39 7,374,800 905,309 Series 398, Class C3 IO 4.500 05-25-39 3,599,903 485,956 Series 402, Class 4 IO 4.000 10-25-39 8,241,158 1,044,974 See notes to financial statements Semiannual report | Balanced Fund 17 Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association Series 407, Class 15 IO 5.000 01-25-40 $6,232,297 $984,882 Series 407, Class 16 IO 5.000 01-25-40 1,470,119 168,549 Series 407, Class 17 IO 5.000 01-25-40 1,315,048 218,627 Series 407, Class 21 IO 5.000 01-25-39 5,271,470 583,636 Series 407, Class 7 IO 5.000 03-25-41 4,908,330 830,502 Series 407, Class 8 IO 5.000 03-25-41 2,323,909 407,189 Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04-20-39 6,943,327 693,093 Asset Backed Securities 3.4% (Cost $33,471,743) Asset Backed Securities 3.4% Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.689 05-25-35 $2,180,000 1,963,367 Citigroup Mortgage Loan Trust Series 2006-WFH3, Class A3 (P) 0.389 10-25-36 2,769,742 2,612,044 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 4,154,363 4,311,809 Fremont Home Loan Trust Series 2005-1, Class M3 (P) 0.749 06-25-35 1,625,000 1,444,484 Home Equity Asset Trust Series 2005-5, Class M1 (P) 0.719 11-25-35 1,840,000 1,463,862 Leaf II Receivables Funding LLC Series 2011-1, Class A (S) 1.700 12-20-18 1,131,075 1,113,770 Merrill Lynch Mortgage Investors, Inc. Series 2005-HE2, Class A2C (P) 0.609 09-25-36 3,425,000 3,012,483 Series 2005-WMC1, Class M1 (P) 0.989 09-25-35 1,272,431 1,218,225 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.689 03-25-35 1,870,000 1,334,486 Series 2005-3, Class M1 (P) 0.719 07-25-35 1,390,000 1,294,998 Novastar Home Equity Loan Series 2004-4, Class M3 (P) 1.319 03-25-35 3,200,000 3,041,427 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P) 0.869 02-25-35 4,050,000 3,455,249 Series 2005-WCH1, Class M2 (P) 0.759 01-25-36 4,260,515 3,952,834 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 2,907,775 3,050,817 Yield Shares Value Securities Lending Collateral 0.3% (Cost $2,952,269) John Hancock Collateral Investment Trust (W) 0.3316% (Y) 295,184 2,954,287 18 Balanced Fund | Semiannual report See notes to financial statements Par value Value Short-Term Investments 0.1% (Cost $911,000) Repurchase Agreement 0.1% Repurchase Agreement with State Street Corp. dated 4-30-12 at 0.010% to be repurchased at $911,000 on 5-1-12, collateralized by $935,000 U.S. Treasury Notes, 0.125% due 12-31-13 (valued at $932,663, including interest) $911,000 911,000 Total investments (Cost $832,635,963) † 98.8% Other assets and liabilities, net 1.2% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts IO Interest Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PO Principal-Only Security — (Principal Tranche of Stripped Security). Rate shown is the annualized yield on date of purchase. TBA To Be Announced (I) Non-income producing security. (L) All or a portion of this security is on loan as of 4-30-12. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 4-30-12. † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $853,172,522. Net unrealized appreciation aggregated $116,407,977 of which $136,949,283 related to appreciated investment securities and $20,541,306 related to depreciated investment securities. See notes to financial statements Semiannual report | Balanced Fund 19 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $829,683,694) including $2,838,905 of securitiesloaned) $966,626,212 Investments in affiliated issuers, at value (Cost $2,952,269) 2,954,287 Total investments, at value (Cost $832,635,963) Cash 15,870,509 Cash held at broker for futurescontracts 247,500 Receivable for investmentssold 3,741,087 Receivable for fund sharessold 1,329,957 Dividends and interestreceivable 3,102,812 Receivable for securities lendingincome 624 Other receivables and prepaidexpenses 164,318 Totalassets Liabilities Payable for investmentspurchased 7,223,984 Payable for fund sharesrepurchased 1,776,589 Payable upon return of securitiesloaned 2,948,250 Payable for futures variationmargin 18,750 Payable toaffiliates Accounting and legal servicesfees 16,817 Transfer agentfees 150,203 Distribution and servicefees 313,531 Trustees’fees 30,306 Other liabilities and accruedexpenses 155,502 Totalliabilities Netassets Paid-incapital $865,580,414 Accumulated distributions in excess of net investmentincome (463,089) Accumulated net realized loss on investments, futures contracts and foreign currencytransactions (20,517,437) Net unrealized appreciation (depreciation) on investments and futurescontracts 136,803,486 Netassets 20 Balanced Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($514,792,543 ÷ 31,767,660shares) $16.20 Class B ($75,484,552 ÷ 4,666,884shares) 1 $16.17 Class C ($295,883,053 ÷ 18,282,872shares) 1 $16.18 Class I ($67,110,507 ÷ 4,141,623shares) $16.20 Class R1 ($2,500,535 ÷ 153,746shares) $16.26 Class R2 ($100,705 ÷ 6,211shares) $16.21 Class R3 ($17,678,600 ÷ 1,088,691shares) $16.24 Class R4 ($2,019,747 ÷ 124,253shares) $16.26 Class R5 ($5,723,075 ÷ 352,285shares) $16.25 Class R6 ($110,057 ÷ 6,789shares) $16.21 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $17.05 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Balanced Fund 21 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $7,360,323 Dividends 5,600,424 Securitieslending 34,439 Less foreign taxeswithheld (77,541) Total investmentincome Expenses Investment managementfees 2,893,309 Distribution and servicefees 2,654,978 Accounting and legal servicesfees 95,917 Transfer agentfees 941,336 Trustees’fees 38,371 State registrationfees 73,059 Printing andpostage 45,763 Professionalfees 40,544 Custodianfees 57,810 Registration and filingfees 40,486 Other 16,492 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 15,518,041 Investments in affiliatedissuers 15,258 Capital gain distributions received from affiliated underlyingfunds 1,466 Futurescontracts (33,662) Foreign currencytransactions (23,206) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 66,000,359 Investments in affiliatedissuers (14,167) Futurescontracts (141,050) Net realized and unrealizedgain Increase in net assets fromoperations 22 Balanced Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-12 ended (unaudited) 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $6,019,580 $12,840,748 Net realizedgain 15,477,897 72,176,174 Change in net unrealized appreciation(depreciation) 65,845,142 (70,030,599) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (4,000,434) (10,504,744) ClassB (334,254) (725,534) ClassC (1,348,386) (3,273,007) ClassI (686,577) (1,793,243) ClassR1 (15,711) (15,750) ClassR2 (379) — ClassR3 (119,954) (271,188) ClassR4 (15,241) (24,157) ClassR5 (36,153) (62,488) ClassR6 (1,075) (243) Totaldistributions From Fund sharetransactions Totaldecrease Netassets Beginning ofperiod 989,544,351 1,215,947,714 End ofperiod Undistributed (accumulated distributions in excess of) net investment income See notes to financial statements Semiannual report | Balanced Fund 23 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.11 0.20 0.18 0.18 0.19 0.25 0.18 Net realized and unrealized gain (loss) oninvestments 1.31 0.01 1.38 2.25 (4.36) 2.86 1.54 Total from investmentoperations Lessdistributions From net investmentincome (0.12) (0.24) (0.17) (0.22) (0.17) (0.24) (0.20) From net realizedgain — (0.59) (0.73) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 6 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $515 $524 $668 $579 $427 $241 $111 Ratios (as a percentage of average net assets): Expenses beforereductions 1.19 7 1.16 1.18 1.22 1.18 7 1.22 1.28 Expenses net of fee waivers andcredits 1.19 7 1.16 1.17 1.21 1.17 7 1.21 1.28 Net investmentincome 1.49 7 1.33 1.12 1.54 1.58 7 1.68 1.35 Portfolio turnover (%) 24 67 67 78 95 43 60 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 24 Balanced Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.06 0.10 0.08 0.10 0.10 0.15 0.09 Net realized and unrealized gain (loss) oninvestments 1.30 0.01 1.38 2.25 (4.36) 2.85 1.54 Total from investmentoperations Lessdistributions From net investmentincome (0.07) (0.14) (0.07) (0.14) (0.09) (0.14) (0.11) From net realizedgain — (0.59) (0.73) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 6 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $75 $72 $76 $60 $42 $37 $27 Ratios (as a percentage of average net assets): Expenses beforereductions 1.89 7 1.86 1.88 1.91 1.88 7 1.91 1.97 Expenses net of fee waivers andcredits 1.89 7 1.86 1.87 1.91 1.87 7 1.91 1.97 Net investmentincome 0.78 7 0.63 0.42 0.85 0.88 7 0.98 0.66 Portfolio turnover (%) 24 67 67 78 95 43 60 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. See notes to financial statements Semiannual report | Balanced Fund 25 CLASS C SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.06 0.10 0.08 0.10 0.10 0.15 0.09 Net realized and unrealized gain (loss) oninvestments 1.31 — 1.38 2.25 (4.36) 2.86 1.54 Total from investmentoperations Lessdistributions From net investmentincome (0.07) (0.14) (0.07) (0.14) (0.09) (0.14) (0.11) From net realizedgain — (0.59) (0.73) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 6 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $296 $301 $350 $270 $162 $49 $10 Ratios (as a percentage of average net assets): Expenses beforereductions 1.89 7 1.86 1.88 1.92 1.88 7 1.91 1.97 Expenses net of fee waivers andcredits 1.89 7 1.86 1.87 1.92 1.87 7 1.91 1.97 Net investmentincome 0.79 7 0.63 0.42 0.83 0.88 7 0.96 0.64 Portfolio turnover (%) 24 67 67 78 95 43 60 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 26 Balanced Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 12-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.15 0.27 0.24 0.23 0.24 0.32 0.24 Net realized and unrealized gain (loss) oninvestments 1.30 0.01 1.39 2.25 (4.36) 2.85 1.54 Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.31) (0.23) (0.27) (0.22) (0.31) (0.26) From net realizedgain — (0.59) (0.73) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $67 $69 $99 $92 $74 $30 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 0.79 6 0.75 0.74 0.79 0.75 6 0.77 0.80 Expenses net of fee waivers andcredits 0.79 6 0.75 0.74 0.79 0.75 6 0.77 0.80 Net investmentincome 1.89 6 1.76 1.55 1.98 2.01 6 2.06 1.81 Portfolio turnover (%) 24 67 67 78 95 43 60 1 Six months ended 4-30-12.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. CLASS R1 SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.09 0.16 0.13 0.12 0.01 Net realized and unrealized gain (loss) oninvestments 1.31 0.01 1.40 2.27 (2.86) Total from investmentoperations Lessdistributions From net investmentincome (0.10) (0.20) (0.11) (0.17) (0.04) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $3 $2 $1 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.47 7 1.45 1.45 2.88 1.59 7 Expenses net of fee waivers andcredits 1.47 7 1.45 1.45 1.63 1.59 7 Net investmentincome 1.18 7 1.05 0.81 0.94 0.59 7 Portfolio turnover (%) 24 67 67 78 95 8 1 Six months ended 4-30-12.Unaudited. 2 Period from 9-8-08 (inception date) to 10-31-08. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 1-1-08 to 10-31-08. See notes to financial statements Semiannual report | Balanced Fund 27 CLASS R2 SHARES Periodended 4-30-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.04 Net realized and unrealized gain oninvestments 0.13 Total from investmentoperations Lessdistributions From net investmentincome (0.06) Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) — 4 Ratios (as a percentage of average net assets): Expenses beforereductions 0.97 5 Expenses net of all fee waivers andcredits 0.97 5 Net investmentincome 1.34 5 Portfolio turnover (%) 24 6 1 Period from 3-1-12 (inception date) to 4-30-12. Unaudited. 2 Based on the average daily sharesoutstanding. 3 Notannualized. 4 Less than $500,000. 5 Annualized. 6 Portfolio turnover is shown for the period from 11-1-11 to 4-30-12. CLASS R3 SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.10 0.17 0.16 0.13 0.01 Net realized and unrealized gain (loss) oninvestments 1.32 0.01 1.38 2.27 (2.86) Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.23) (0.13) (0.18) (0.04) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $18 $16 $18 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.36 7 1.36 1.25 2.83 1.50 7 Expenses net of fee waivers andcredits 1.36 7 1.36 1.25 1.51 1.50 7 Net investmentincome 1.30 7 1.13 1.03 1.01 0.68 7 Portfolio turnover (%) 24 67 67 78 95 8 1 Six months ended 4-30-12.Unaudited. 2 Period from 9-8-08 (inception date) to 10-31-08. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 1-1-08 to 10-31-08. 28 Balanced Fund | Semiannual report See notes to financial statements CLASS R4 SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.12 0.22 0.19 0.10 0.01 Net realized and unrealized gain (loss) oninvestments 1.32 0.01 1.39 2.34 (2.85) Total from investmentoperations Lessdistributions From net investmentincome (0.13) (0.26) (0.17) (0.21) (0.06) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $2 $1 $1 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.06 7 1.08 1.11 1.86 1.22 7 Expenses net of fee waivers andcredits 1.06 7 1.08 1.11 1.23 1.22 7 Net investmentincome 1.59 7 1.41 1.18 1.40 0.96 7 Portfolio turnover (%) 24 67 67 78 95 8 1 Six months ended 4-30-12.Unaudited. 2 Period from 9-8-08 (inception date) to 10-31-08. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 1-1-08 to 10-31-08. CLASS R5 SHARES Periodended 4-30-12 1 10-31-11 10-31-10 10-31-09 10-31-08 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.14 0.26 0.23 0.23 0.02 Net realized and unrealized gain (loss) oninvestments 1.32 0.01 1.40 2.24 (2.85) Total from investmentoperations Lessdistributions From net investmentincome (0.15) (0.30) (0.22) (0.25) (0.07) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $6 $3 $3 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.77 7 0.78 0.78 2.07 0.94 7 Expenses net of fee waivers andcredits 0.77 7 0.78 0.78 0.92 0.94 7 Net investmentincome 1.86 7 1.71 1.44 1.75 1.25 7 Portfolio turnover (%) 24 67 67 78 95 8 1 Six months ended 4-30-12.Unaudited. 2 Period from 9-8-08 (inception date) to 10-31-08. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 1-1-08 to 10-31-08. See notes to financial statements Semiannual report | Balanced Fund 29 CLASS R6 SHARES Periodended 4-30-12 1 10-31-11 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.15 0.04 Net realized and unrealized gain oninvestments 1.31 0.18 Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.04) Totaldistributions Net asset value, end ofperiod Total return (%) 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.72 6 0.73 6 Expenses net of fee waivers andcredits 0.72 6 0.73 6 Net investmentincome 1.95 6 1.57 6 Portfolio turnover (%) 24 67 7 1 Six months ended 4-30-12.Unaudited. 2 Period from 9-1-11 (inception date) to 10-31-11. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 11-1-10 to 10-31-11. 30 Balanced Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Balanced Fund (the Fund) is a series of John Hancock Investment Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek current income, long-term growth of capital and income and preservation of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Certain Class I shares may be exchanged for Class R6 shares within one year after the commencement of operations of Class R6 shares. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
